Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
September 21, 2015, by and among Starwood Waypoint Residential Trust, a Maryland
real estate investment trust (“Oakland”), for the benefit of the Holders (as
defined below). Certain capitalized terms used herein shall have the meanings
ascribed to such terms in Section 1.

RECITALS:

WHEREAS, Oakland has entered into a Contribution Agreement dated as of
September 21, 2015 (the “Contribution Agreement”) with Starwood Waypoint
Residential Partnership, L.P., a Delaware limited partnership (“Oakland OP”),
Starwood Capital Group Global, L.P., a Delaware limited partnership (“Oakland
Capital”), and SWAY Management LLC, a Delaware limited liability company
(“Oakland Manager”), pursuant to which Oakland Capital is contributing the
outstanding membership interests of Oakland Manager to Oakland OP in exchange
for the consideration described therein, including Common Units of limited
partnership interest (the “OP Units”) issued by Oakland OP;

WHEREAS, upon the terms and subject to the conditions contained in the OP
Partnership Agreement, the OP Units will be redeemable for cash or, at the
option of Oakland, subject to purchase by Oakland for cash or shares of common
stock of Oakland, par value $0.01 per share (the “Common Stock”);

WHEREAS, Oakland has entered into an Agreement and Plan of Merger dated as of
September 21, 2015 (the “Merger Agreement”) with Oakland OP, SWAY Holdco LLC, a
Delaware limited liability company (“Oakland Sub”), Colony American Homes, Inc.,
a Maryland corporation (“Scottsdale”), CAH Operating Partnership, L.P., a
Delaware limited partnership, and the Persons identified therein as the
Scottsdale Stockholders and the Scottsdale Unitholders, pursuant to which, among
other things, the shareholders of Scottsdale are receiving shares of Common
Stock that are being issued without registration under the Securities Act of
1933, as amended (the “Securities Act”);

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Contribution Agreement and the Merger Agreement, Oakland has agreed to grant
the registration rights set forth herein for the benefit of the Holders; and

WHEREAS, the parties hereto desire to enter into this Agreement to evidence the
foregoing agreement of Oakland and the mutual covenants of the parties relating
thereto.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and subject to the
terms and conditions set forth herein, the parties hereby agree as follows:

Section 1. Certain Definitions. In this Agreement, the following terms have the
following respective meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Articles” means the Articles of Amendment and Restatement of Oakland, as
amended from time to time.

“Board” means the Board of Trustees of Oakland.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by applicable law, regulation or executive order to close.

“Closing Date” has the meaning ascribed to it in the Merger Agreement.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Common Stock” has the meaning ascribed to it in the recitals hereof.

“Company Notice” has the meaning ascribed to it in Section 2(b).

“Contribution Agreement” has the meaning ascribed to it in the recitals hereof.

“Demand Registration” has the meaning ascribed to it in Section 2(a).

“End of Suspension Notice” has the meaning ascribed to it in Section 4(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the relevant time.

“FINRA” means the Financial Industry Regulatory Authority.

“Holder” means a Holder of Registrable Shares, including (i) each Person listed
on Schedule I, as may be amended from time to time to reflect transferees
permitted by Section 10, and (ii) each Person holding Registrable Shares as a
result of a transfer, distribution or assignment to that Person of Registrable
Shares (other than pursuant to an effective Resale Registration Statement or
Rule 144), provided, if applicable, such transfer, distribution or assignment is
made in accordance with Section 10 of this Agreement and (x) Section 4.07 of the
Contribution Agreement or (y) Section 7.12 of the Merger Agreement, as
applicable.

 

2



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning ascribed to it in Section 8(c).

“Indemnifying Party” has the meaning ascribed to it in Section 8(c).

“Majority Selling Holders” means (i) a majority of the Oakland Capital Holders,
if any of their Registrable Shares are proposed to be included in an
underwritten sale of Registrable Shares, and (ii) a majority of the other
Holders whose Registrable Shares are proposed to be included in such
underwritten sale of Registrable Securities.

“Maximum Number of Shares” has the meaning ascribed to it in Section 2(c).

“Merger Agreement” has the meaning ascribed to it in the recitals hereof.

“Non-Oakland Capital Allocation” has the meaning ascribed to it in Section 2(c).

“NYSE” means the New York Stock Exchange.

“Oakland Capital” has the meaning ascribed to it in the recitals.

“Oakland Capital Allocation” has the meaning ascribed to it in Section 2(c).

“Oakland Capital Holders” means Oakland Capital and its permitted transferees.

“Oakland Manager” has the meaning ascribed to it in the recitals.

“Oakland OP” has the meaning ascribed to it in the recitals.

“OP Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of [Oakland] Residential Partnership, L.P. dated as of January 16,
2014, as amended, between [Oakland] Residential GP, Inc., as general partner,
and Oakland and Oakland Capital, as limited partners, as amended from time to
time.

“OP Units” has the meaning ascribed to it in the recitals.

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity.

“Piggyback Registration” has the meaning ascribed to it in Section 3(a).

“Prospectus” means the prospectus included in any Resale Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Resale Registration Statement in
reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement or any issuer free writing prospectus (as defined in
Rule 433 under the Securities Act), with respect to the offering of any portion
of the Registrable Shares covered by such Resale Registration Statement, and all
other amendments and supplements to the prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

 

3



--------------------------------------------------------------------------------

“Registrable Shares” means, with respect to any Holder, (i) the shares of Common
Stock that are issued pursuant to the Merger Agreement, including pursuant to
any indemnification provision therein, either owned of record or beneficially by
such Holder, (ii) the shares of Common Stock that are issued or issuable to such
Holder upon any purchase by Oakland of any OP Units issued pursuant to the
Contribution Agreement and (iii) any additional securities issued or issuable as
a dividend or distribution on, in exchange for, or otherwise in respect of, such
shares of Common Stock (including as a result of combinations,
recapitalizations, mergers, consolidations, reorganizations or otherwise);
provided that shares of Common Stock shall cease to be Registrable Securities
with respect to any Holder at the time such shares have been (a) sold pursuant
to a Resale Registration Statement or sold pursuant to Rule 144, or (b) sold to
Oakland or any of its subsidiaries.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, including (i) all fees of the Commission,
the NYSE or such other exchange on which the Registrable Shares are listed from
time to time, and FINRA, (ii) all fees and expenses incurred in connection with
compliance with federal or state securities or blue sky laws (including any
registration, listing and filing fees and reasonable fees and disbursements of
counsel in connection with blue sky qualification of any of the Registrable
Shares and the preparation of a blue sky memorandum and compliance with the
rules of FINRA and NYSE or other applicable exchange), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, duplicating,
printing, delivering and distributing any Resale Registration Statement, any
Prospectus, any amendments or supplements thereto, securities sales agreements,
certificates and any other documents relating to the performance under and
compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing or inclusion of any of the Registrable Shares on the
NYSE or other applicable exchange pursuant to Section 5.1(j), (v) the fees and
disbursements of counsel for Oakland and of the independent public accountants
of Oakland (including the expenses of any special audit, agreed upon procedures
and “cold comfort” letters required by or incident to such performance), and
(vi) any fees and disbursements customarily paid in issues and sales of
securities (including the fees and expenses of any experts retained by Oakland
in connection with any Resale Registration Statement); provided, however, that
Registration Expenses will exclude brokers’ or underwriters’ discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Shares by a Holder and the fees and disbursements of any counsel to
the Holders other than as provided for in clause (ii) above.

“Renewal Deadline” has the meaning ascribed to it in Section 2(g).

“Resale Registration Statement” means any one or more registration statements of
Oakland filed under the Securities Act, whether pursuant to a Demand
Registration, Piggyback Registration or otherwise, covering the resale of any of
the Registrable Shares pursuant to the provisions of this Agreement, and all
amendments and supplements to any such registration statements, including
post-effective amendments and new registration statements, in each case
including the prospectus contained therein, all exhibits thereto and all
materials and documents incorporated by reference therein.

 

4



--------------------------------------------------------------------------------

“Rule 144”, “Rule 158”, “Rule 415” or “Rule 424”, respectively, means such
specified rule promulgated by the Commission pursuant to the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

“Securities Act” has the meaning ascribed to it in the recitals hereof.

“Selling Expenses” means, if any, all underwriting or broker fees, discounts and
selling commissions or similar fees or arrangements, fees of counsel to the
selling Holders (other than as specifically provided in the definition of
“Registration Expenses” above) and transfer taxes allocable to the sale of the
Registrable Shares included in the applicable offering. 

“Suspension Event” has the meaning ascribed to it in Section 4(c).

“Suspension Notice” has the meaning ascribed to it in Section 4(c).

Section 2. Demand Registration Rights.

(a) Subject to the provisions hereof, each Holder, at any time from and after
the date hereof, may request registration for resale under the Securities Act of
all or part of the Registrable Shares (a “Demand Registration”) by giving
written notice thereof to Oakland (which request will specify the number of
shares of Registrable Shares to be offered by such Holder, whether the intended
manner of sale will include or involve an underwritten offering and whether such
Resale Registration Statement will be a “shelf” Resale Registration Statement
under Rule 415 promulgated under the Securities Act). Subject to Sections 2(c)
and 2(e) below and the penultimate sentence of this Section 2(a), Oakland will
use commercially reasonable efforts (i) to file a Resale Registration Statement
(which will be a “shelf” Resale Registration Statement under Rule 415
promulgated under the Securities Act if requested pursuant to such Holder’s
request pursuant to the first sentence of this Section 2(a)) registering for
resale such number of Registrable Shares as requested to be so registered within
30 days in the case of a registration on Form S-3 (and 60 days in the case of a
registration on Form S-11 or such other appropriate form) after such Holder’s
request therefor, and (ii) to cause such Resale Registration Statement to be
declared effective by the SEC as soon as reasonably practicable thereafter.
Notwithstanding the foregoing, Oakland will not be required to effect a
registration pursuant to this Section 2(a):

(i) with respect to securities that are not Registrable Shares,

(ii) if, in the case of an Oakland Capital Holder, such request results in the
cumulative requests for Demand Registrations by Oakland Capital Holders, for
which a registration statement has been filed and declared effective, exceeding
three (3),

(iii) within 180 days after the effective date of a prior registration in
respect of Oakland’s Common Stock, or

(iv) prior to the nine (9) month anniversary of the Closing Date.

 

5



--------------------------------------------------------------------------------

If permitted under the Securities Act, such Resale Registration Statement will
be one that is automatically effective upon filing. Notwithstanding anything to
the contrary contained in this Section 2(a), if at the time Oakland receives a
request for a Demand Registration Oakland has an effective shelf registration
statement, Oakland may include all or part of the Registrable Shares covered by
such request (including the Registrable Shares of other Holders requesting
inclusion pursuant to Section 2(b)) in such shelf registration statement,
including by virtue of including the Registrable Shares in a prospectus
supplement to such shelf registration statement and filing such prospectus
supplement pursuant to Rule 424(b)(7) under the Securities Act (in which event,
Oakland shall be deemed to have satisfied its registration obligation under this
Section 2(a) with respect to such Demand Registration request and such shelf
registration statement shall be deemed to be a Resale Registration Statement for
purposes of this Agreement and, if any Oakland Capital Holder initiated such
request, such request shall be counted toward the total number of Demand
Registrations of the Oakland Capital Holders, subject, as to all of the
foregoing, to compliance with the provisions of this Agreement regarding
underwritten offerings, if such Demand Registration request specified an
intention to effect an underwritten offering of Registrable Securities).

(b) Within 10 days after receipt of any request for a Demand Registration under
Section 2(a), Oakland shall give written notice of such requested registration
(which shall specify the intended method of disposition of such Registrable
Securities) to all other Holders of Registrable Securities (a “Company Notice”)
and Oakland shall include (subject to the provisions of this Agreement) in such
registration, all Registrable Securities with respect to which Oakland has
received written requests for inclusion therein within 15 days after the
delivery of such Company Notice; provided that any such other Holder may
withdraw its request for inclusion at any time prior to executing the
underwriting agreement or, if none, prior to the applicable registration
statement becoming effective. Oakland may include in a Demand Registration
shares of Common Stock for sale for its own account or for the account of other
security holders of Oakland.

(c) If such Demand Registration is in respect of an underwritten offering and
the managing underwriters of the requested Demand Registration advise Oakland
and the Holder(s) covered by such Demand Registration that in the reasonable
opinion of the managing underwriters the number of shares of Common Stock
proposed to be included in the Demand Registration exceeds the number of shares
of Common Stock that can be sold in such underwritten offering without
materially delaying or jeopardizing the success of the offering (including the
offering price per share) (such maximum number of shares, the “Maximum Number of
Shares”), Oakland will include in such Demand Registration only such number of
shares of Common Stock that, in the reasonable opinion of the managing
underwriters, can be sold without materially delaying or jeopardizing the
success of the offering (including the offering price per share), which shares
of Common Stock will be so included in the following order of priority, unless
otherwise agreed by Oakland and the Holders covered by such Demand Registration:
(i) first, the Registrable Shares of Holders, provided that if such Holders
includes the Oakland Capital Holders, (1) the number of Registrable Shares of
Oakland Capital Holders included in such Demand Registration shall not exceed
the greater of (x) twenty-two and one-half percent (22-1/2%) of the Maximum
Number of Shares (the “Oakland Capital Allocation”), and (y) the Oakland Capital
Allocation, plus, if any, the remainder of the Non-Oakland Capital Allocation
(such number of shares shall be allocated among such Oakland Capital Holders on
a

 

6



--------------------------------------------------------------------------------

pro rata basis according to the number of Registrable Shares requested to be
included by each such Oakland Capital Holder), and (2) the number of Registrable
Shares of the other Holders included in such Demand Registration shall not
exceed the greater of (x) seventy-seven and one-half percent (77-1/2%) of the
Maximum Number of Shares (the “Non-Oakland Capital Allocation”), and (y) the
Non-Oakland Capital Allocation, plus, if any, the remainder of the Oakland
Capital Allocation (such number of shares shall be allocated among such Holders
on a pro rata basis according to the number of Registrable Shares requested to
be included by each such Holder), (ii) second, any shares of Common Stock
Oakland proposes to sell, and (iii) third, any other shares of Common Stock that
have been requested to be so included.

(d) If any of the Registrable Shares covered by a Demand Registration are to be
sold in an underwritten offering, the Company shall have the right to (i) select
the underwriters (and their roles) in the offering and (ii) determine the
structure of the offering and negotiate the terms of any underwriting agreement
as they relate to the Holders, including the number of shares to be sold (if not
all shares offered can be sold at the highest price offered by the
underwriters), the offering price and underwriting discount; provided that such
underwriters, structure and terms are reasonably acceptable to Majority Selling
Holders.

(e) Notwithstanding the foregoing, if the Board determines in its good faith
judgment that the filing of a Demand Registration would (i) be seriously
detrimental to Oakland in that such registration would interfere with a material
corporate transaction, or (ii) require the disclosure of material non-public
information concerning Oakland that at the time is not, in the good faith
judgment of the Board, in the best interests of Oakland to disclose and is not,
in the opinion of Oakland’s counsel, otherwise required to be disclosed, then
Oakland will have the right to defer such filing for the period during which
such registration would be seriously detrimental; provided, however, that
(x) Oakland may not defer such filing for a period of more than 60 days after
receipt of any demand by a Holder, and (y) Oakland will not exercise its right
to defer a Demand Registration more than once in any 12-month period. Oakland
will give written notice of its determination to the requesting Holder(s) to
defer the filing and of the fact the purpose for such deferral no longer exists,
in each case, promptly after the occurrence thereof.

(f) Upon the date of effectiveness of any Demand Registration, Oakland will use
commercially reasonable efforts to keep the Resale Registration Statement
continuously effective until such time as all of the Registrable Shares covered
by such Demand Registration have been sold pursuant to such Demand Registration.

(g) If, by the third anniversary (the “Renewal Deadline”) of the initial
effective date of a Resale Registration Statement filed pursuant to
Section 2(a), any of the Registrable Shares remain unsold by the Holders
included on such registration statement, Oakland will file, if it has not
already done so and is eligible to do so, a new Resale Registration Statement
covering the Registrable Shares included on the prior Resale Registration
Statement; if at the Renewal Deadline Oakland is not eligible to file an
automatic shelf registration statement, Oakland will, if it has not already done
so, file a new Resale Registration Statement and will use commercially
reasonable efforts to cause such Resale Registration Statement to be declared
effective within 180 days after the Renewal Deadline; and Oakland will take all
other action necessary or appropriate to permit the public offering and sale of
the Registrable Shares to continue as contemplated in the expired Resale
Registration Statement. References herein to Resale Registration Statement shall
include such new shelf registration statement.

 

7



--------------------------------------------------------------------------------

Section 3. Piggy-Back Registration Rights.

(a) If at any time Oakland has registered, or has determined to register, any of
its securities for its own account or for the account of other security holders
of Oakland on any registration form (other than on Forms S-4 or S-8) that
permits the inclusion of the Registrable Shares (a “Piggyback Registration”),
Oakland will give the Holders written notice thereof promptly (but in no event
less than 20 days prior to the anticipated filing date) and, subject to
Section 3(b), will include in such registration all Registrable Shares requested
to be included therein pursuant to the written request of one or more Holders
received within 10 days after delivery of Oakland’s notice. Notwithstanding the
foregoing, Oakland will not be required to include any Registrable Shares in any
registration under this Section 3(a) prior to the nine (9) month anniversary of
the Closing Date.

(b) (i) If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of Oakland, and the managing underwriters advise Oakland and
the Holders that, in the reasonable opinion of the managing underwriters, the
number of shares of Common Stock proposed to be included in such registration
exceeds the Maximum Number of Shares, Oakland will include in such registration,
unless otherwise agreed by Oakland and the Holders, (i) first, the number of
shares of Common Stock that Oakland proposes to sell, and (ii) second, the
Registrable Shares of Holders, provided that if such Holders includes the
Oakland Capital Holders, (1) the number of Registrable Shares of Oakland Capital
Holders included in such registration shall not exceed the greater of (x) the
Oakland Capital Allocation, and (y) the Oakland Capital Allocation, plus, if
any, the remainder of the Non-Oakland Capital Allocation (such number of shares
shall be allocated among such Oakland Capital Holders on a pro rata basis
according to the number of Registrable Shares requested to be included by each
such Oakland Capital Holder), and (2) the number of Registrable Shares of the
other Holders included in such registration shall not exceed the greater of
(x) the Non-Oakland Capital Allocation, and (y) the Non-Oakland Capital
Allocation, plus, if any, the remainder of the Oakland Capital Allocation (such
number of shares shall be allocated among such Holders on a pro rata basis
according to the number of Registrable Shares requested to be included by each
such Holder). For purposes of the calculations under this Section 3(b)(i), each
of the Oakland Capital Allocation and the Non-Oakland Capital Allocation shall
be reduced by the number of shares to be sold by Oakland.

(ii) If a Piggyback Registration is initiated as an underwritten registration on
behalf of a holder of shares of Common Stock other than under this Agreement,
and the managing underwriters advise Oakland that, in the reasonable opinion of
the managing underwriters, the number of shares of Common Stock proposed to be
included in such registration exceeds the Maximum Number of Shares, then Oakland
will include in such registration, unless otherwise agreed by Oakland and the
holders (including the Holders, if any), (i) first, the number of shares of
Common Stock requested to be included therein by the holder(s) requesting such
registration, (ii) second, the Registrable Shares of Holders, provided that if
such Holders includes the Oakland Capital Holders, (1) the number of Registrable
Shares of Oakland Capital Holders

 

8



--------------------------------------------------------------------------------

included in such registration shall not exceed the greater of (x) the Oakland
Capital Allocation, and (y) the Oakland Capital Allocation, plus, if any, the
remainder of the Non-Oakland Capital Allocation (such number of shares shall be
allocated among such Oakland Capital Holders on a pro rata basis according to
the number of Registrable Shares requested to be included by each such Oakland
Capital Holder), and (2) the number of Registrable Shares of the other Holders
included in such registration shall not exceed the greater of (x) the
Non-Oakland Capital Allocation, and (y) the Non-Oakland Capital Allocation,
plus, if any, the remainder of the Oakland Capital Allocation (such number of
shares shall be allocated among such Holders on a pro rata basis according to
the number of Registrable Shares requested to be included by each such Holder),
(iii) third, the number of shares of Common Stock requested to be included
therein by any other holders, and (iv) fourth, the number of shares of Common
Stock that Oakland proposes to sell. For purposes of the calculations under this
Section 3(b)(ii), each of the Oakland Capital Allocation and the Non-Oakland
Capital Allocation shall be reduced by the number of shares to be sold by the
holder(s) requesting such registration.

(c) If any Piggyback Registration is a primary or secondary underwritten
offering, Oakland will have the right to select, in its sole discretion, the
managing underwriter or underwriters to administer any such offering.

(d) Oakland will not grant to any Person the right to request Oakland to
register any Common Stock in a Piggyback Registration unless such rights are
consistent with the provisions of this Section 3.

Section 4. Suspension.

(a) Subject to the provisions of this Section 4 and a good faith determination
by Oakland that it is in the best interests of Oakland to suspend the use of any
Resale Registration Statement, following the effectiveness of such Resale
Registration Statement (and the filings with any U.S. federal or state
securities commissions), Oakland, by written notice to the Holders, may direct
the Holders to suspend sales of the Registrable Shares pursuant to such Resale
Registration Statement for such times as Oakland reasonably may determine is
necessary and advisable (but in no event for more than 30 days in any 90-day
period or 90 days in any 365-day period), if any of the following events will
occur: (i) an underwritten public offering of Common Stock by Oakland if Oakland
is advised by the underwriters that the concurrent resale of the Registrable
Shares by the Holders pursuant to the Resale Registration Statement would have a
material adverse effect on Oakland’s offering, (ii) there is material non-public
information regarding Oakland that (A) Oakland determines not to be in Oakland’s
best interest to disclose, (B) would, in the good faith determination of
Oakland, require any revision to the Resale Registration Statement so that it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (C) Oakland is not otherwise required to disclose, or
(iii) there is a significant bona fide business opportunity (including the
acquisition or disposition of assets (other than in the ordinary course of
business), including any significant merger, consolidation, tender offer or
other similar transaction) available to Oakland that Oakland determines not to
be in Oakland’s best interests to disclose.

 

9



--------------------------------------------------------------------------------

(b) Upon the earlier to occur of (i) Oakland delivering to the Holders an End of
Suspension Notice (as defined below), or (ii) the end of the maximum permissible
suspension period, Oakland will use commercially reasonable efforts to promptly
amend or supplement the Resale Registration Statement on a post-effective basis,
if necessary, or to take such action as is necessary to make resumed use of the
Resale Registration Statement so as to permit the Holders to resume sales of the
Registrable Shares as soon as possible.

(c) In the case of an event that causes Oakland to suspend the use of a Resale
Registration Statement (a “Suspension Event”), Oakland will give written notice
(a “Suspension Notice”) to the Holders to suspend sales of the Registrable
Shares, and such notice will state that such suspension will continue only for
so long as the Suspension Event or its effect is continuing and Oakland is
taking all reasonable steps to terminate suspension of the effectiveness of the
Resale Registration Statement as promptly as possible. The Holders will not
effect any sales of the Registrable Shares pursuant to such Resale Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from Oakland and prior to receipt of an End of Suspension Notice. If so
directed by Oakland, each Holder will deliver to Oakland (at the reasonable
expense of Oakland) all copies other than permanent file copies then in such
Holder’s possession of the Prospectus covering the Registrable Shares at the
time of receipt of the Suspension Notice. The Holders may recommence effecting
sales of the Registrable Shares pursuant to the Resale Registration Statement
(or such filings) following further notice to such effect (an “End of Suspension
Notice”) from Oakland, which End of Suspension Notice will be given by Oakland
to the Holders in the manner described above promptly following the conclusion
of any Suspension Event and its effect.

Section 5. Registration Procedures.

5.1 In connection with the obligations of Oakland with respect to any
registration pursuant to this Agreement, Oakland will:

(a) prepare and file with the Commission, as specified in this Agreement, each
Resale Registration Statement, which will comply as to form in all material
respects with the requirements of the applicable form and include all financial
statements required by the Commission to be filed therewith, and use
commercially reasonable efforts to cause any Resale Registration Statement to
become and remain effective as set forth in Section 2;

(b) subject to Section 4, (i) prepare and file with the Commission such
amendments and post-effective amendments to each such Resale Registration
Statement as may be necessary to keep such Resale Registration Statement
effective for the period described in Section 2 hereof, (ii) cause each
Prospectus contained therein to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 or any
similar rule that may be adopted under the Securities Act, and (iii) comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by each Resale Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution specified by the Holders of Registrable Shares covered by such
Resale Registration Statement;

 

10



--------------------------------------------------------------------------------

(c) furnish to the Holders of Registrable Shares covered by a Resale
Registration Statement, without charge, such number of copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as any such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Shares; Oakland hereby consents to the use of such Prospectus,
including each preliminary Prospectus, by such Holders in connection with the
offering and sale of the Registrable Shares covered by any such Prospectus;

(d) use commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Resale Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
domestic jurisdictions as any Holder covered by a Resale Registration Statement
may reasonably request in writing, keep each such registration or qualification
or exemption effective during the period such Resale Registration Statement is
required to be kept effective pursuant to Section 2 and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Holder to consummate the disposition in each such jurisdiction of such
Registrable Shares owned by such Holder;

(e) notify each Holder with Registrable Shares covered by a Resale Registration
Statement promptly and, if requested by any such Holder, confirm such advice in
writing (i) when such Resale Registration Statement has become effective and
when any post-effective amendments and supplements thereto become effective,
(ii) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of such Resale Registration Statement or
the initiation of any proceedings for that purpose, (iii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Resale Registration Statement or related Prospectus or
for additional information, and (iv) of the happening of any event during the
period such Resale Registration Statement is effective as a result of which such
Resale Registration Statement or the related Prospectus or any document
incorporated by reference therein contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading (which information will
be accompanied by an instruction to suspend the use of the Resale Registration
Statement and the Prospectus until the requisite changes have been made);

(f) during the period of time referred to in Section 2, use its best efforts to
avoid the issuance of, or if issued, to obtain the withdrawal of, any order
enjoining or suspending the use or effectiveness of a Resale Registration
Statement or suspending the qualification (or exemption from qualification) of
any of the Registrable Shares for sale in any jurisdiction, as promptly as
practicable;

(g) upon request, furnish to each requesting Holder with Registrable Shares
covered by a Resale Registration Statement, without charge, at least one
conformed copy of such Resale Registration Statement and any post-effective
amendment or supplement thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested);

(h) except as provided in Section 4, upon the occurrence of any event
contemplated by Section 5.1(e)(iv), use commercially reasonable efforts to
promptly prepare a

 

11



--------------------------------------------------------------------------------

supplement or post-effective amendment to a Resale Registration Statement or the
related Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Shares, such Prospectus will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and, upon request, promptly furnish
to each requesting Holder a reasonable number of copies of each such supplement
or post-effective amendment;

(i) enter into customary agreements and take all other action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in such Resale Registration Statement;

(j) use commercially reasonable efforts (including seeking to cure in Oakland’s
listing or inclusion application any deficiencies cited by the exchange or
market) to list or include all Registrable Shares on any securities exchange on
which such Registrable Shares are then listed or included, and enter into such
customary agreements including a supplemental listing application and
indemnification agreement in customary form;

(k) prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent Oakland’s obligation to file such reports
pursuant to Section 15(d) of the Exchange Act expires prior to the expiration of
the effectiveness period of the Resale Registration Statement as required by
Section 2 hereof, Oakland will register the Registrable Shares under the
Exchange Act and maintain such registration through the effectiveness period
required by Section 2;

(l) (i) otherwise use commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the Commission, (ii) make
generally available to its stockholders, as soon as reasonably practicable,
earnings statements (which need not be audited) covering at least 12 months that
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder, and (iii) delay filing any Resale Registration Statement or
Prospectus or amendment or supplement to such Resale Registration Statement or
Prospectus to which any Holder of Registrable Shares covered by any Resale
Registration Statement will have reasonably objected on the grounds that such
Resale Registration Statement or Prospectus or amendment or supplement does not
comply in all material respects with the requirements of the Securities Act,
such Holder having been furnished with a copy thereof at least two Business Days
prior to the filing thereof; provided, however, that Oakland may file such
Resale Registration Statement or Prospectus or amendment or supplement following
such time as Oakland will have made a good faith effort to resolve any such
issue with the objecting Holder and will have advised the Holder in writing of
its reasonable belief that such filing complies in all material respects with
the requirements of the Securities Act;

(m) cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Resale Registration Statement from and after a date not
later than the effective date of such Resale Registration Statement;

 

12



--------------------------------------------------------------------------------

(n) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Resale Registration Statement) that will result in the
securities being delivered no longer constituting Registrable Shares, but
subject to any remaining restrictions applicable under Section 4.07 of the
Contribution Agreement or Section 7.12 of the Merger Agreement, cooperate with
the Holders to facilitate the timely preparation and delivery of certificates
representing the Registrable Shares to be sold, which certificates will not bear
any transfer restrictive legends arising under federal or state securities laws,
and to enable such Registrable Shares to be in such denominations and registered
in such names as the Holders may request at least three Business Days prior to
any sale of the Registrable Shares;

(o) cause management of Oakland to cooperate as may be reasonably requested with
each of the Holders of Registrable Shares covered by a Resale Registration
Statement (i) with respect to sales or placements of Registrable Shares with an
aggregate offering price of at least $250 million, including by participating in
roadshows, one-on-one meetings with institutional investors, and (ii) with
respect to all sales or placements, any request for information or other
diligence request by any such Holder or any underwriter;

(p) in connection with a public offering of Registrable Shares, whether or not
such offering is an underwritten offering, use commercially reasonable efforts
to obtain a “comfort” letter from the independent public accountants for Oakland
and any acquisition target of Oakland whose financial statements are required to
be included or incorporated by reference in any Resale Registration Statement,
in form and substance customarily given by independent certified public
accountants in an underwritten public offering, addressed to the underwriters,
if any, and to the Holders of the Registrable Shares being sold pursuant to each
Resale Registration Statement;

(q) execute and deliver all instruments and documents (including an underwriting
agreement or placement agent agreement, as applicable in customary form) and
take such other actions and obtain such certificates and opinions as sellers of
the Registrable Shares being sold reasonably request in order to effect a public
offering of such Registrable Shares and in such connection, whether or not an
underwriting agreement is entered into and whether or not the offering is an
underwritten offering, (A) make such representations and warranties to the
Holders of such Registrable Shares and the underwriters, if any, with respect to
the business of Oakland and its subsidiaries, and the Resale Registration
Statement and documents, if any, incorporated by reference therein, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested, and (B) use commercially reasonable efforts to furnish to the
selling Holders and underwriters of such Registrable Shares opinions and
negative assurance letters of counsel to Oakland and updates thereof (which
counsel and opinions (in form, scope and substance) will be reasonably
satisfactory to the managing underwriters, if any, and counsels to the selling
Holders of the Registrable Shares), covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and any such underwriters; and

(r) upon reasonable request by a Holder, Oakland will file an amendment to any
applicable Resale Registration Statement (or Prospectus supplement, as
applicable), to name additional Holders of Registrable Shares or otherwise
update the information provided by any such Holder in connection with such
Holder’s disposition of Registrable Shares.

 

13



--------------------------------------------------------------------------------

Section 6. Required Information.

(a) Oakland may require the Holders to furnish in writing to Oakland such
information regarding such Holder and the proposed distribution of Registrable
Shares by such Holder as Oakland may from time to time reasonably request in
writing or as will be required to effect the registration of the Registrable
Shares, and no Holder will be entitled to be named as a selling stockholder in
any Resale Registration Statement or use the Prospectus forming a part thereof
if such Holder does not provide such information to Oakland. Each Holder further
agrees to furnish promptly to Oakland in writing all information required from
time to time to make the information previously furnished by such Holder not
misleading.

(b) Each Holder agrees that, upon receipt of any notice from Oakland of the
happening of any event of the kind described in Section 5.1(e)(ii), 5.1(e)(iii)
or 5.1(e)(iv) hereof, such Holder will immediately discontinue disposition of
Registrable Shares pursuant to a Resale Registration Statement until (i) any
such stop order is vacated, or (ii) if an event described in Section 5.1(e)(iii)
or 5.1(e)(iv) occurs, such Holder’s receipt of the copies of the supplemented or
amended Prospectus. If so directed by Oakland, such Holder will deliver to
Oakland (at the reasonable expense of Oakland) all copies, other than permanent
file copies then in such Holder’s possession, in its possession of the
Prospectus covering such Registrable Shares current at the time of receipt of
such notice.

Section 7. Expenses of Registration. Oakland will pay all Registration Expenses
in connection with the registration of the Registrable Shares pursuant to this
Agreement and any other actions that may be taken in connection with the
registration contemplated herein. Each Holder participating in a registration
pursuant to Section 2 or Section 3, will bear such Holder’s proportionate share
(based on the total number of Registrable Shares sold in such registration) of
all Selling Expenses and any other expense relating to a registration of
Registrable Shares pursuant to this Agreement and any other Selling Expenses
relating to the sale or disposition of such Holder’s Registrable Shares pursuant
to any Resale Registration Statement; provided, however, that each such Holder
shall be responsible for its own counsel’s fees and expenses (and no other
Holder shall have any responsibility in respect of such fees and expenses).

Section 8. Indemnification and Contribution.

(a) Oakland will indemnify and hold harmless each Holder of Registrable Shares
covered by a Resale Registration Statement, each person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act), and the officers, directors, members, managers, stockholders,
partners, limited partners, agents and employees of each of them (each an
“Indemnified Party”), to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, costs (including
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
arising out of or relating to (i) any untrue or alleged untrue statement of a
material fact contained in a Resale Registration Statement or any Prospectus or
in any amendment or supplement thereto or in any

 

14



--------------------------------------------------------------------------------

preliminary Prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, or
(ii) any violation or alleged violation by Oakland of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement; in
each case, except to the extent, but only to the extent, that (A) such untrue
statement or omission is based upon information regarding such Holder furnished
in writing to Oakland by or on behalf of such Holder expressly for use therein,
or (B) such information relates to such Holder or such Holder’s proposed method
of distribution of the Registrable Shares and was approved in writing by or on
behalf of such Holder expressly for use in the Resale Registration Statement,
such Prospectus or in any amendment or supplement thereto.

(b) Each Holder of Registrable Shares covered by a Resale Registration Statement
will, severally and not jointly, indemnify and hold harmless Oakland, each
director of Oakland, each officer of Oakland who will sign a Resale Registration
Statement, each underwriter, broker or other Person acting on behalf of the
holders of securities included in a Resale Registration Statement, and each
Person who controls any of the foregoing Persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) against any
Losses, as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in a Resale Registration Statement or any
Prospectus or in any amendment or supplement thereto or in any preliminary
Prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, but only
to the extent that (i) such untrue statement or omission is based upon
information regarding such Holder furnished in writing to Oakland by or on
behalf of such Holder expressly for use therein, or (ii) such information
relates to such Holder or such Holder’s proposed method of distribution of the
Registrable Shares and was approved in writing by or on behalf of such Holder
expressly for use in the Resale Registration Statement, such Prospectus or in
any amendment or supplement thereto.

(c) Each party entitled to indemnification under this Section 8 (the
“Indemnified Party”) will give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party will not relieve it from any
liability which it may have to the Indemnified Party pursuant to the provisions
of this Section 8 except to the extent of the actual damages suffered by such
delay in notification. The Indemnifying Party will assume the defense of such
action, including the employment of counsel to be chosen by the Indemnifying
Party to be reasonably satisfactory to the Indemnified Party, and payment of
expenses. The Indemnified Party will have the right to employ its own counsel in
any such case, but the legal fees and expenses of such counsel will be at the
expense of the Indemnified Party, unless (i) the employment of such counsel will
have been authorized in writing by the Indemnifying Party in connection with the
defense of such action, (ii) the Indemnifying Party will not have employed
counsel to take charge of the defense of such action or (iii) the Indemnified
Party will have reasonably concluded that there may be defenses available to it
or them which are different from or additional to those available to the

 

15



--------------------------------------------------------------------------------

Indemnifying Party (in which case the Indemnifying Party will not have the right
to direct the defense of such action on behalf of the Indemnified Party), in any
of which events such fees and expenses will be borne by the Indemnifying
Party. No Indemnifying Party, in the defense of any such claim or litigation,
will, except with the consent of each Indemnified Party, consent to the entry of
any judgment or enter into any settlement unless such judgment or settlement
(i) includes an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation, and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
Indemnified Party.

(d) If the indemnification provided for in this Section 8 is unavailable to a
party that would have been an Indemnified Party under this Section 8 in respect
of any expenses, claims, losses, damages and liabilities referred to herein,
then each party that would have been an Indemnifying Party hereunder will, in
lieu of indemnifying such Indemnified Party, contribute to the amount paid or
payable by such Indemnified Party as a result of such expenses, claims, losses,
damages and liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Party on the other in connection with the statement or omission which resulted
in such expenses, claims, losses, damages and liabilities, as well as any other
relevant equitable considerations. The relative fault will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or such Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Oakland and each
Holder agree that it would not be just and equitable if contribution pursuant to
this Section 8 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section 8(d).

(e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(f) In no event will any Holder be liable for any expenses, claims, losses,
damages or liabilities pursuant to this Section 8 in excess of the net proceeds
to such Holder of any Registrable Shares sold by such Holder.

Section 9. Rule 144. Oakland shall, at Oakland’s expense, for so long as any
Holder holds any Registrable Shares, use commercially reasonable efforts to
cooperate with the Holders, as may be reasonably requested by any Holder from
time to time, to facilitate any proposed sale of Registrable Shares by the
requesting Holder(s) in accordance with the provisions of Rule 144, including by
using commercially reasonable efforts (i) to comply with the current public
information requirements of Rule 144 and (ii) to provide opinions of counsel as
may be reasonably necessary in order for such Holder to avail itself of such
rule to allow such Holder to sell such Registrable Shares without registration.

Section 10. Transfer of Registration Rights. The rights and obligations of a
Holder (including, in the case of an Oakland Capital Holder, the rights of an
Oakland Capital

 

16



--------------------------------------------------------------------------------

Holder) under this Agreement may be transferred or otherwise assigned to a
transferee or assignee of Registrable Shares, provided (i) such transferee or
assignee becomes a party to this Agreement or agrees in writing to be subject to
the terms hereof to the same extent as if such transferee or assignee were an
original party hereunder, and (ii) Oakland is given written notice by such
Holder of such transfer or assignment stating the name and address of such
transferee or assignee and identifying the securities with regard to which such
rights and obligations are being transferred or assigned.

Section 11. Miscellaneous.

(a) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement and any
claim, controversy or dispute arising under or related in any way to this
Agreement, the relationship of the parties, the transactions contemplated by
this Agreement and/or the interpretation and enforcement of the rights and
duties of the parties hereunder or related in any way to the foregoing, will be
governed by and construed in accordance with the laws of the State of Maryland
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Maryland or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Maryland.

EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF MARYLAND FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF THE
SUIT, ACTION OR OTHER PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.
EACH PARTY AGREES TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER PROCEEDING IN ANY
STATE OR FEDERAL COURT SITTING IN THE STATE OF MARYLAND. EACH PARTY WAIVES ANY
DEFENSE OF IMPROPER VENUE OR INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION
OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT
MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY PARTY MAY MAKE
SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS TO THE
PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF
NOTICES IN SECTION 11(e). NOTHING IN THIS
SECTION 11(a), HOWEVER, WILL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES
THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT WILL BE CONCLUSIVE
AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW OR AT EQUITY.

EACH OF THE PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EACH OF THE PARTIES (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,

 

17



--------------------------------------------------------------------------------

THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (ii) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

(b) Entire Agreement. This Agreement, together with the Contribution Agreement
and the Merger Agreement, constitutes the full and entire understanding and
agreement among the parties with regard to the subject matter hereof.

(c) Interpretation and Usage. In this Agreement, unless there is a clear
contrary intention: (i) when a reference is made to a section, an annex or a
schedule, that reference is to a section, an annex or a schedule of or to this
Agreement; (ii) the singular includes the plural and vice versa; (iii) reference
to any agreement, document or instrument means that agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (iv) reference to any statute, rule, regulation or other
law means that statute, rule, regulation or law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law means that section or provision from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of that section or provision;
(v) “hereunder,” “hereof,” “hereto,” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular article,
section or other provision of this Agreement; (vi) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (vii) references to agreements,
documents or instruments will be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto; and (viii) the terms “writing,”
“written” and words of similar import will be deemed to include communications
and documents in e-mail, fax or any other similar electronic or documentary
form.

(d) Amendment. No supplement, modification, waiver or termination of this
Agreement will be binding unless executed in writing by Oakland, the Oakland
Capital Holders and the Holders (excluding the Oakland Capital Holders) of at
least a majority of the Registrable Shares (excluding the Registrable Shares
held by the Oakland Capital Holders) (it being understood that a modification of
Schedule I hereto to reflect a transfer permitted by Section 10 shall not be
deemed to require such approval).

(e) Notices, etc. Each notice, demand, request, request for approval, consent,
approval, disapproval, designation or other communication (each of the foregoing
being referred to herein as a notice) required or desired to be given or made
under this Agreement will be in writing (except as otherwise provided in this
Agreement), and will be effective and deemed to have been received (i) when
delivered in person, (ii) when receipt is acknowledged by recipient if sent by
fax or e-mail, (iii) five (5) days after having been mailed by certified or
registered United States mail, postage prepaid, return receipt requested, or
(iv) the next Business Day after having been sent by a nationally recognized
overnight mail or courier service, receipt requested. Notices will be addressed
as follows: (A) if to a Holder, at such Holders’ address or fax number set forth
on Schedule I hereto, or at such other address or fax number as such Holder

 

18



--------------------------------------------------------------------------------

will have furnished to Oakland in writing, or (B) if to any assignee or
transferee of a Holder, at such address or fax number as such assignee or
transferee will have furnished Oakland in writing, or (c) if to Oakland, at the
address of its principal executive offices and addressed to the attention of the
President, or at such other address or fax number as Oakland will have furnished
to the Holders. Any notice or other communication required to be given hereunder
to a Holder in connection with a registration may instead be given to a
designated representative of such Holder.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be executed by fewer than all of the parties hereto (provided,
however, that each party executes one or more counterparts), each of which will
be enforceable against the parties actually executing such counterparts, and all
of which together will constitute one instrument. This Agreement may be executed
in any number of separate counterparts (including by means of facsimile or
portable document format (pdf)), each of which is an original but all of which
taken together will constitute one and the same instrument.

(g) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

(h) Section Titles. Section titles are for descriptive purposes only and will
not control or alter the meaning of this Agreement as set forth in the text.

(i) Successors and Assigns. This Agreement will be binding upon the parties
hereto and their respective successors and permitted assigns and will inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. If any successor or permitted assignee of any Holder will acquire
Registrable Shares in any manner, whether by operation of law or otherwise,
(a) such successor or permitted assignee will be entitled to all of the benefits
of a “Holder” under this Agreement (and, in the case of a successor or permitted
assign of an Oakland Capital Holder, all of the benefits of an Oakland Capital
Holder) and (b) such Registrable Shares will be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Shares such Person
will be conclusively deemed to have agreed to be bound by all of the terms and
provisions hereof.

(j) Remedies; No Waiver. Each party acknowledges and agrees that the other
parties would be irreparably damaged in the event that the covenants set forth
in this Agreement were not performed in accordance with its specific terms or
were otherwise breached. It is accordingly agreed that each party hereto will be
entitled to seek an injunction to specifically enforce the terms of this
Agreement solely in the courts specified in Section 11(a), in addition to any
other remedy to which such party may be entitled hereunder, at law or in equity.

No failure or delay by a party in exercising any right or remedy provided by law
or under this Agreement will impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
will preclude any further exercise of it or the exercise of any other remedy.

 

19



--------------------------------------------------------------------------------

(k) Termination. This Agreement shall terminate without any further action of
the parties, and be of no further force or effect, in the event that the Merger
Agreement shall terminate prior to the consummation of the closing of the Merger
(as defined in the Merger Agreement).

(l) Attorneys’ Fees. If Oakland or any Holder brings an action to enforce its
rights under this Agreement, the prevailing party in the action is entitled to
recover its costs and expenses, including reasonable attorneys’ fees, incurred
in connection with such action, including any appeal of such action.

(m) Changes in Securities Laws. In the event that any amendment, repeal or other
change in the securities laws will render the provisions of this Agreement
inapplicable, Oakland will provide the Holders with substantially similar rights
to those granted under this Agreement and use its good faith efforts to cause
such rights to be as comparable as possible to the rights granted to the Holders
hereunder.

***

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

STARWOOD WAYPOINT RESIDENTIAL TRUST By:  

/s/ Douglas R. Brien

Name:   Douglas R. Brien Title:   Chief Executive Officer STARWOOD CAPITAL GROUP
GLOBAL, L.P., a Delaware limited partnership By:  

/s/ Ellis F. Rinaldi

Name:   Ellis F. Rinaldi Title:   Executive Vice President CFI CSFR INVESTOR,
LLC By: Colony Capital Operating Company, LLC, as sole managing member

By:

 

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President CLASS B HOLDCO, LLC By: Manager
Holdco LLC, its managing member By: Colony AH Member, LLC, its managing member

By:

 

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President COLONY DISTRESSED CREDIT FUND
II, L.P. By: Colony Capital Credit II, L.P., its general partner By: ColonyGP
Credit II, LLC, its general partner

By:

 

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President

[Signature Page to Registration Rights Agreement]

 

21



--------------------------------------------------------------------------------

SERIES X HOLDCO, LLC By: Manager Holdco LLC, its managing member By: Colony AH
Member, LLC, its managing member By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President MANAGER HOLDCO, LLC By: Colony
AH Member, LLC, its managing member By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President COLONY AMERICAN HOMES HOLDINGS
I, L.P. By: ColonyGP American Homes, LLC, its general partner By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President COLONY AMERICAN HOMES HOLDINGS
II, L.P. By: ColonyGP American Homes, LLC, its general partner

[Signature Page to Registration Rights Agreement]

 

22



--------------------------------------------------------------------------------

By:

 

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President COLONY AMERICAN HOMES HOLDINGS
III, L.P. By: ColonyGP American Homes, LLC, its general partner

By:

 

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President COLONY AMERICAN HOMES HOLDINGS
IV, L.P. By: ColonyGP American Homes, LLC, its general partner

By:

 

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President

[Signature Page to Registration Rights Agreement]

 

23